Title: From George Washington to Jonathan Trumbull, Sr., 16 January 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge Jany 16th 1776

The alarming and almost defenceless state of our Lines, occasioned by the slow progress in raising men for the New Army and the departure of a great number of the Militia which had been called in for their support, till the 15th inst. from this and New-Hampshire Governments, rendered it necessary for me to summon the General Officers in Council, to determine on proper measures to be adopted for their maintenance and preservation—For this purpose they met at Head Quarters yesterday and to day, and finding that such part of the latter, as are now here, have been prevailed upon, with the utmost difficulty and persuasion, to continue till the last of the month, after which there is not the remotest probability of staying one moment, they have judged it expedient and absolutely necessary, that thirteen Regiments should be forthwith raised, equal to those of the New Establishment, to be officered according to the usual mode of their different Governments; which are to repair to this Camp by the last instant, if possible; to act in such manner, till the 1st of April, as circumstances may require—Of this number they apprehend the Massachusetts should furnish seven, your Government four, and New Hampshire two, being agreeable to the proportion settled by Congress—In order that each Regiment may consist of a proper number of Officers and Men, I herewith send you a list for their regulation, and also of the Continental Pay.
I must earnestly sollicit your regard to their Arms, Blankets,

Cloathing, Kettles and Ammunition, that they may come as well provided with these necessary articles as they possibly can, particularly the first, of which I find, to my great surprise and concern, there is an amazing deficiency notwithstanding I have used every precaution my judgment could point out to procure them—Besides the Arms which these Regiments will bring with them, I shall be particularly obliged, by your furnishing me, for the use of the Continent, with such others, as you may have, or can collect—If you have any, or can have them made, you will please to inform me of the quantity. These Governments, I hope, will exert themselves in this instance—They must be had, or what can, what will, be done?
The great and constant attention Sir, which you have shewn upon all occasions, to promote the Public Cause, affords me the strongest assurance, that your every exertion and interest will be employed in complying with these several requisitions. I am Sir with great Regard and Esteem your most humble Servant

G. Washington

